                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

BRAD CHAMBERS,
ADC #168874                                                                     PLAINTIFF


V.                          CASE NO. 5:19-cv-234-JM-BD

ARKANSAS DEPARTMENT
OF CORRECTIONS, et al.                                                   DEFENDANTS

                                          ORDER

       The Court has received the Partial Recommended Disposition from Magistrate

Judge Beth Deere recommending that the Arkansas Department of Correction be

dismissed. The parties have not filed objections. After careful review of the

Recommendation, the Court concludes that it should be, and hereby is, approved and

adopted as this Court’s findings in all respects.

        Mr. Chambers’s claims against the Arkansas Department of Correction are

DISMISSED, with prejudice.

       IT IS SO ORDERED, this 28th day of August, 2019.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
